
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.49


SECURED PROMISSORY NOTE


$345,000   May 1, 2002
Brisbane, California


        FOR VALUE RECEIVED, MARIANNE ARMSTRONG ("Borrower") an employee of
Intermune, Inc., a Delaware corporation ("Lender"), hereby unconditionally
promises to pay to the order of Lender, in lawful money of the United States of
America and in immediately available funds, the principal amount of Three
Hundred Forty-Five Thousand Dollars ($345,000) together with interest accrued
and unpaid, if any ("Loan").

        It is the intent of the parties that the purpose of this Secured
Promissory Note ("Note") is not for consumer, family or household purposes.

        1. PRINCIPAL REPAYMENT.    The outstanding principal balance of the Loan
shall be subject to scheduled amortized repayments on the dates and in the
amounts listed below; provided, however, the outstanding principal balance of
the Loan plus all accrued but unpaid interest and other charges hereunder shall
be due and payable in full upon the earlier to occur of any of the following:
(a) that date which is five (5) years from the date of this Note; (b) fifteen
(15) days after either the resignation by Borrower of her employment with Lender
or the termination of her employment for any or no reason whatsoever, including
the death of Borrower; or (c) any sale or transfer of all or any portion of the
Property (as defined in Section 5) (any of the events described in clauses
(a) through (c) shall be the "Maturity Date"). Notwithstanding anything to the
contrary contained herein, Borrower shall have the right to prepay all or any
part of the unpaid principal amount of this Note, together with accrued and
unpaid interest thereon, without penalty or premium at any time prior to the
Maturity Date.

Repayment Date

--------------------------------------------------------------------------------

  Repayment Amount

--------------------------------------------------------------------------------

April 30, 2003   $65,000 April 30, 2004   $70,000 April 30, 2005   $70,000 April
30, 2006   $70,000 April 30, 2007   $70,000

        2. INTEREST RATE.    Borrower further promises to pay interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at a fixed rate of four and sixty-five
hundredths percent (4.65%) per annum (the "Interest Rate") and calculated on the
basis of a 365-day year for the actual number of days elapsed. Accrued and
unpaid interest shall be due and payable on each of the Repayment Dates set
forth in Section 1 above.

        3. DEFAULT INTEREST.    If any amount payable hereunder shall not be
paid when due, at the option of Lender and in lieu of the interest payable under
Section 2 above, the unpaid principal balance shall immediately begin to accrue
interest at a rate equal to the Interest Rate plus one percent (1.0%) per annum.

        4. APPLICATION OF PAYMENTS.    Payment on this Note shall be applied
first to accrued interest, and thereafter to the outstanding principal balance
hereof. Any payment due hereunder shall be paid to Lender at 3280 Bayshore
Boulevard, Brisbane, California 94005, Attn: Controller, or at such other place
as Lender may designate. Any amount payable hereunder will be due and payable
without set-off, deduction, or counter-claim.

1

--------------------------------------------------------------------------------


        5. SECURITY.    This Note is secured by a [second] position Deed of
Trust dated of even date herewith, executed by Borrower [and Borrower's spouse]
in favor of Lender, as beneficiary (as the same may from time to time be
amended, modified or supplemented or restated) (the "Deed of Trust"), granting a
security interest in certain real property located at 64 Mountain View Avenue,
Mill Valley, California 94941, as more particularly described therein (the
"Property"). Borrower hereby represents and warrants that, as of the date
hereof, (a) Borrower [and Borrower's spouse] [is] [are] the sole and lawful fee
owner[s] of the Property[, and (b) the fair market value of the Property, as
determined by an M.A.I. appraiser reasonably satisfactory to Lender, exceeds the
aggregate amount of all indebtedness secured by liens upon the Property].

        6. DEFAULT AND REMEDIES.    

        (a)  Default. Each of the following events shall be an "Event of
Default" hereunder: (i) Borrower fails to pay timely any of the principal amount
due under this Note on the date the same becomes due and payable or any accrued
interest or other amounts due under this Note on the date the same becomes due
and payable; (ii) the breach by Borrower of any other covenant or agreement
under this Note; (iii) the default by Borrower of her obligations under the Deed
of Trust or any other instrument evidencing or securing this Note; (iv) the
default by Borrower of her obligations under any mortgage, deed of trust,
encumbrance or lien respecting the Property, which encumbrance is senior to the
Deed of Trust; (v) the appointment of a receiver for any part of the Property
of, or an assignment for the benefit of creditors by, or the commencement of any
proceedings under any bankruptcy or insolvency laws by or against Borrower; or
(vi) the transfer, directly or indirectly, of all or any part of the Property,
whether by sale, lease, assignment, mortgage or otherwise, voluntarily or
involuntarily.

        (b)  Remedies. Upon the occurrence of an Event of Default hereunder, all
unpaid principal, accrued interest and other amounts owing hereunder shall, at
the option of Lender, and, in the case of an Event of Default pursuant to
Section 6(a)(v) above, automatically, be immediately due, payable and
collectible by Lender pursuant to applicable law. Lender shall have all rights
and may exercise any remedies available to it under the Deed of Trust, at law,
or in equity, successively or concurrently.

        (c)  Right of Set-off. Upon the occurrence of an Event of Default under
Section 6, Lender is hereby authorized to set off and apply any and all payments
by way of payroll deduction, if necessary (whether for compensation, bonus
arrangements, expense reimbursement, vacation, commission payment or otherwise)
at any time held and other obligations at any time owing by Lender to or for the
account of Borrower against any principal and/or interest due hereunder.

        7. NOTICE.    All notices or other communications required or given
hereunder shall be in writing and shall be deemed effectively given when
presented personally or on the date of receipt (or refusal of delivery) if sent
by courier service or U.S. mail (certified or registered, postage prepaid,
return receipt requested) to the parties at the addresses given below or such
other addresses as the parties may hereafter designate in writing. The date
shown on the courier's confirmation of delivery or return receipt shall be
conclusive as to the date of receipt.

  Borrower:   Marianne Armstrong
64 Mountain View Avenue
Mill Valley, CA 94941  
Lender:
 
InterMune, Inc.
3280 Bayshore Boulevard
Brisbane, California 94005
Attn: General Counsel


2

--------------------------------------------------------------------------------

        8. MAXIMUM LEGAL RATE OF INTEREST.    All agreements between Borrower
and Lender, whether now existing or hereafter arising, are hereby limited so
that in no event shall the interest charged hereunder or agreed to be paid to
Lender exceed the maximum amount permissible under applicable law. Lender shall
be entitled to amortize, prorate and spread throughout the full term of this
Note all interest paid or payable so that the interest paid does not exceed the
maximum amount permitted by law. If Lender ever receives interest or anything
deemed interest in excess of the maximum lawful amount, an amount equal to the
excessive interest shall be applied to the reduction of the principal, and if it
exceeds the unpaid balance of principal hereof, such excess shall be refunded to
Borrower. If interest otherwise payable to Lender would exceed the maximum
lawful amount, the interest payable shall be reduced to the maximum amount
permitted under applicable law. This section shall control all agreements
between Borrower and Lender in connection with the indebtedness evidenced
hereby.

        9. WAIVER.    Borrower waives diligence, presentment, protest and demand
and also notice of protest, demand, dishonor, acceleration, intent to
accelerate, and nonpayment of this Note, and shall pay all costs of collection
when incurred, including, without limitation, reasonable attorneys' fees, costs
and other expenses. The right to plead any and all statutes of limitations as a
defense to any demands hereunder is hereby waived to the full extent permitted
by law.

        10. MISCELLANEOUS.    

        (a)  Borrower shall pay all costs, including, without limitation,
reasonable attorneys' fees and expenses incurred by Lender in collecting the
sums due hereunder or in connection with the release of any security for this
Note.

        (b)  This Note may be modified only by a written agreement executed by
Borrower and Lender.

        (c)  The terms of this Note shall inure to the benefit of and bind
Borrower and Lender and their respective heirs, legal representatives and
successors and assigns.

        (d)  Time is of the essence with respect to all matters set forth in
this Note.

        (e)  If this Note is destroyed, lost or stolen, Borrower will deliver a
new note to Lender on the same terms and conditions as this Note with a notation
of the unpaid principal in substitution of the prior Note. Lender shall furnish
to Borrower reasonable evidence that the Note was destroyed, lost or stolen and
any security or indemnity that may be reasonably required by Borrower in
connection with the replacement of this Note.

        (f)    If any provision of this Note shall be held to be invalid or
unenforceable, such determination shall not affect the remaining provisions of
this Note.

        (g)  If this Note is now, or hereinafter shall be, signed by more than
one party or person, it shall be the joint and several obligation of such
parties or persons and shall be binding upon such parties and upon their
respective successors and assigns.

        11. GOVERNING LAW.    This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

        12. JURISDICTION AND VENUE.    For any legal action arising from or
related to this Agreement, the parties hereby: (i) consent and submit solely to
jurisdiction and venue of the state and federal courts located in San Francisco
County, California, (ii) agree that such courts shall be the sole courts
utilized and (iii) hereby waive any jurisdictional or venue objections to such
courts, including without limitation, forum non conveniens.

3

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Borrower has executed this Secured Promissory Note
as of the date and year first above written.

    Borrower:     /s/ Marianne Armstrong

--------------------------------------------------------------------------------

MARIANNE ARMSTRONG

4

--------------------------------------------------------------------------------



QuickLinks


SECURED PROMISSORY NOTE
